225 Ga. 317 (1969)
168 S.E.2d 163
OUTLAW
v.
OUTLAW.
25175.
Supreme Court of Georgia.
Argued May 12, 1969.
Decided May 22, 1969.
Fred T. Allen, Fred L. Belcher, for appellant.
Elsie H. Griner, Edward Parrish, for appellee.
FRANKUM, Justice.
This case involves an appeal from the Court Ordinary of Berrien County to the superior court on a petition by the appellant here to set aside the grant of a year's support on the ground that the same was excessive. As such, it is no different from an appeal from denial of contentions made in a caveat to an application of the widow in the first instance. Such a case does not involve any question of title to land so as to confer jurisdiction of the appeal in this court. Harnesberger v. Davis, 208 Ga. 629 (1) (68 SE2d 585). See also Colley v. Atlanta & W. P. R. Co., 156 Ga. 43 (118 S.E. 712); Griffin v. Securities Invest. Co., 181 Ga. 455 (182 S.E. 594); Miller v. Miller, 213 Ga. 435 (99 SE2d 129). The case therefore involving no question of which this court has jurisdiction, it is accordingly.
Transferred to the Court of Appeals. All the Justices concur.